BARFIELD, Judge.
Klenton McLemore appeals from a final order awarding child support, alimony and distribution of marital assets. We hold that the trial court’s awards of child support and alimony satisfy the reasonableness test enunciated in Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980). However, the distribution of marital property pursuant to paragraph ten is unclear and inconsistent with the alimony award. Therefore, we reverse and remand for clarification and further distribution of real property pursuant to paragraph ten of the final order.
Additionally, we provisionally grant ap-pellee’s motion for attorney’s fees on appeal and remand to the trial court for determination of a reasonable fee amount, in accordance with the rationale of Dresser v. Dresser, 350 So.2d 1152 (Fla. 1st DCA 1977).
JOANOS and WIGGINTON, JJ., concur.